                           EXHIBIT D




Case 20-04002-MJH   Doc 103-4   Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 1 of 5
NAME AND
RETURN ADDRESS
MCCARTHY & HOLTHUS
108 1ST AVENUE SOUTH, STE 300
SEATTLE, WA 98104




DOCUMENT TITLE(S)         ORDER
REFERENCE NUMBERS(S)      200607310903
                          201909260566
GRANTOR(S)                IH6 PROPERTY WASHINGTON, L.P.
GRANTEE(S)                ALI SULEIMAN TRUST
                          HSBC BANK USA, NATIONAL ASSOCIATION
                          QUALITY LOAN SERVICE CORP. OF WASHINGTON
LEGAL DESCRIPTION         LOT 3 PLAT OF CYRSTAL MEADOWS RECORDED
                          MAY 14, 2004, UNDER RECORDING NO. 200405145003,
                          RECORDS OF PIERCE COUNTY, WASHINGTON.
                          SITUATE IN THE CITY OF BONNEY LAKE, COUNTY
                          OF PIERCE, STATE OF WASHINGTON
PARCEL NUMBER(S)          7001740030
ADDRESS                   18205 106TH STREET EAST
                          BONNEY LAKE, WA 98391




Case 20-04002-MJH   Doc 103-4   Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 2 of 5
 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF WASHINGTON
10                                          AT TACOMA

11   IN RE:                                                BK Case No. 19-42890-MJH
12   SARAH HOOVER,                                         Adversary Case No. 20-04002-MJH
13
              Debtor,                                      STIPULATION AND ORDER RESCINDING
14                                                         TRUSTEE’S SALE

15   SARAH HOOVER,
16
              Plaintiff,
17
     v.
18
     QUALITY LOAN SERVICE CORP. OF
19   WASHINGTON, et. al.,
20
              Defendants.
21
              The parties, through their undersigned counsel, recite and stipulate as follows:
22
                                              I.        RECITALS
23

24   1.       This action concerns real property (the “Property”) in Pierce County, Washington identified

25   as follows:

26   ADDRESS                        18205 106TH STREET EAST
                                    BONNEY LAKE, WA 98391
27
     TAX PARCEL ID.                 7001740030
28   LEGAL DESCRIPTION              LOT 3 PLAT OF CYRSTAL MEADOWS RECORDED MAY 14,
                                    2004, UNDER RECORDING NO. 200405145003, RECORDS OF

     Stipulation and Order                                                                       McCarthy & Holthus LLP
     Page -1-                                                                                       108 1st Ave S, Ste 300
     MH#
     Case  WA-20-879613-CV
              20-04002-MJH       Doc 103-4         Filed 03/22/21   Ent. 03/22/21 21:31:38             Seattle,
                                                                                                 Pg. 3 of  5 WA 98104
                                     PIERCE COUNTY, WASHINGTON. SITUATE IN THE CITY OF
 1
                                     BONNEY LAKE, COUNTY OF PIERCE, STATE OF
 2                                   WASHINGTON

 3   2.       The Property was formerly owned by the Ali Suleiman Trust with Amir Suleiman and Sarah
 4   Hoover as co-trustees (the “Suleiman Trust”).
 5
     3.       The Property was formerly encumbered by a deed of trust (the “Deed of Trust”) held by
 6
     HSBC Bank USA, National Association, as Trustee of the Fieldstone Mortgage Investment Trust,
 7
     Series 2006-2 (“HSBC”) and recorded under Pierce County Recorder’s No. 200607310903.
 8

 9   4.       Quality Loan Service Corp. of Washington (“Quality”) was the trustee under the Deed of

10   Trust.

11   5.       On September 13, 2019, Quality auctioned the Property for sale pursuant to the Deed of
12
     Trust power of sale. IH6 Property Washington, L.P., a Delaware Limited Partnership (“IH6”) was
13
     the winning bidder at auction. On or about September 17, 2019, Quality issued a trustee’s deed
14
     (the “Trustee’s Deed”) to IH6 which was recorded under Pierce County Recorder’s No.
15
     201909260566.
16

17   6.       On February 8, 2021, under Dkts # 81-82, this Court ruled the trustee sale violated the

18   bankruptcy automatic stay and is void.
19                                           II.      STIPULATION
20
              The parties stipulate the effect of the Court’s ruling on title is as follows:
21
     1.       The parties are returned to their title positions as if the trustee sale never occurred.
22
     2.       The Trustee’s Deed to IH6 is canceled.
23

24   3.       The Suleiman Trust is reinstated as the title owner of the Property.

25   4.       HSBC’s Deed of Trust is reinstated as the first position lien against the Property securing

26   the loan repayment obligation described therein.
27   //
28
     //

     Stipulation and Order                                                                         McCarthy & Holthus LLP
     Page -2-                                                                                         108 1st Ave S, Ste 300
     MH#
     Case  WA-20-879613-CV
              20-04002-MJH        Doc 103-4        Filed 03/22/21    Ent. 03/22/21 21:31:38              Seattle,
                                                                                                   Pg. 4 of  5 WA 98104
                                           III.   ORDER
 1

 2          The above-stipulated terms are ORDERED by the Court.

 3                        SIGNED THIS _____DAY OF ______________, 2021
 4

 5                        ______________________________
                          JUDGE MARY JO HESTON
 6   PRESENTED BY:

 7   /s/ Joseph Ward McIntosh
     Joseph Ward McIntosh, WSBA #39470
 8   Attorney for Quality Loan Service Corp. of Washington
 9
     /s/ Christina L Henry
10   Christina L Henry, WSBA #31273
     Attorney for Sarah Hoover
11
     /s/ Ryan S Moore
12   Ryan S Moore, WSBA #50098
13   Attorney for PHH Mortgage Corporation dba PHH Mortgage Services and HSBC Bank USA, NA,
     as Trustee of the Fieldstone Mortgage investment Trust, Series 2006-2
14
     /s/ John McIntosh
15   John McIntosh, WSBA #43113
     Attorney for IH6 Property Washington LP dba Invitation Homes
16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Order                                                            McCarthy & Holthus LLP
     Page -3-                                                                            108 1st Ave S, Ste 300
     MH#
     Case  WA-20-879613-CV
              20-04002-MJH   Doc 103-4     Filed 03/22/21    Ent. 03/22/21 21:31:38         Seattle,
                                                                                      Pg. 5 of  5 WA 98104
